Citation Nr: 0216359	
Decision Date: 11/14/02    Archive Date: 11/25/02	

DOCKET NO.  97-34 427	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
chondromalacia patella of the right knee, with a history of 
strain of the posterior thigh muscle.

2.  Entitlement to an evaluation in excess of 10 percent for 
chondromalacia patella and Pelligrini-Stieda disease of the 
left knee.


REPRESENTATION

Appellant represented by:	D. Krasnegor, Attorney


WITNESSES AT HEARING ON APPEAL

The appellant and his spouse


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from January 1958 to 
January 1973.

This case was previously before the Board of Veterans' 
Appeals (Board) in October 1999, at which time it was 
remanded for additional development.

In a decision of February 2001, the Board denied entitlement 
to an evaluation in excess of 10 percent for the veteran's 
service-connected right knee disability.

In an Order of February 2002, the United States Court of 
Appeals for Veterans Claims (Court) vacated the Board's 
February 2001 decision denying entitlement to an evaluation 
in excess of 10 percent for the veteran's service-connected 
right knee disorder, and, in so doing, remanded the case to 
the Board for further action.  The case is now, once more, 
before the Board for appellate review.

The Board notes that, at the time of the aforementioned 
October 1999 remand, reference was made to the fact that the 
veteran's representative had raised the issue of clear and 
unmistakable error in a March 1982 rating decision which 
combined the veteran's right knee disability with his 
service-connected right thigh disability rather than creating 
a separate rating for each condition.  That matter was 
referred to the RO for appropriate action.  However, a review 
of the record would appear to indicate that this matter has 
yet to be addressed by the RO.  Accordingly, it is again 
referred to the RO for appropriate action.

The Board further notes that, based on evidence contained in 
the claims file, it would appear that the veteran currently 
seeks entitlement to a total disability rating based upon 
individual unemployability.  Inasmuch as that issue has not 
been developed or certified for appellate review, it is not 
for consideration at this time.  It is, however, being 
referred to the RO for necessary action.

Finally, for reasons which will become apparent, the issue of 
entitlement to an increased rating for the veteran's service-
connected left knee disability will be the subject of the 
REMAND portion of this decision.


FINDINGS OF FACT

1.  The veteran's service-connected right knee disability is 
currently productive of no more than moderate impairment, as 
demonstrated by a limitation of flexion to 90 degrees, 
accompanied by pain, with radiographic evidence of 
chondromalacia patella, but no instability.

2.  The veteran's service-connected right knee disability 
does not present such an exceptional or unusual disability 
picture, with such related factors as marked interference 
with employment or frequent periods of hospitalization, as to 
render impractical the application of the regular schedular 
standards.


CONCLUSION OF LAW

A 20 percent evaluation, but no more, on either a schedular 
or extraschedular basis, for the veteran's service-connected 
chondromalacia patella of the right knee with a history of 
strain of the posterior thigh muscle is warranted.  
38 U.S.C.A. § 1155 (West 1991 & Supp. 2002); 38 C.F.R. 
§ 3.321(b), 4.71a, and Part 4, Codes 5014, 5257, 5260, 5261 
(2002).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

During the course of Department of Veterans Affairs (VA) 
outpatient treatment in July 1996, the veteran complained of 
pain in both knees.  On physical examination, there was no 
evidence of pain on flexion or extension of the veteran's 
extremities.  Nor was there any evidence of swelling.  
However, further examination revealed evidence of pain on 
weight bearing in the both knees.

A private outpatient treatment record dated in early June 
1997 reveals that the veteran was seen at that time for 
ongoing complaints in his left, as well as his right, knee.

On VA orthopedic examination in June 1997, it was noted that 
the veteran had worked as a heavy equipment operator.  
Reportedly, over the years, the veteran had experienced 
problems with both of his knees, and his knees hurt all the 
time. 

On physical examination, the veteran's right knee revealed no 
obvious swelling or deformity.  There was full extension, 
with flexion to 130 degrees, and the ligaments were intact.  
At the time of examination, there was no evidence of joint 
line pain.  Nor did the veteran experience pain with pressure 
on the patella.  Radiographic studies of the right knee were 
normal for his age, with atherosclerotic arterial 
calcifications around the knee.  The pertinent diagnosis 
noted was chondromalacia patella of the right knee.

During the course of a VA outpatient orthopedic consultation 
in November 1997, the veteran complained of pain in both of 
his knees.  Physical examination revealed the presence of 
bilateral patellofemoral grating.  Range of motion was 
described as full, with a stable AP/ML.  Radiographic studies 
reportedly showed evidence of mild arthritis.  The clinical 
impression was patellofemoral degeneration.

In correspondence of December 1997, the veteran's private 
physician opined that the veteran should be service connected 
for his advanced degenerative arthritis, as he had well 
documented injuries to his knees in his service medical 
record.

In a September 1998 Administrative Review, the RO indicated 
that it had performed a comprehensive review of the veteran's 
claims folder.  That review revealed extensive records from 
the Social Security Administration related to the veteran's 
ischemic heart disease, with resulting coronary artery bypass 
surgery, and glaucoma.  Apparently, the veteran had been 
granted Social Security benefits effective December 1966, 
based on a primary diagnosis of chronic ischemic heart 
disease with angina, and a secondary diagnosis of 
osteoarthrosis and allied disorders.

In correspondence from the veteran's former employer dated in 
April 1999, it was noted that the veteran had been employed 
as a bark system operator prior to becoming disabled.  
Included in the correspondence was a list of elevated areas 
which the veteran had to climb in order to function as a bark 
system operator.

In correspondence of July 1999, the veteran's private 
physician wrote that he had treated the veteran for various 
knee complaints. The veteran had recently developed such poor 
function in his knees that it was interfering with his 
abilities to walk, or to earn a living.

During the course of a hearing before the undersigned member 
of the Board in August 1999, the veteran and his spouse 
presented testimony regarding the current severity of his 
service-connected right knee disorder.

Received in February 2000 were various private treatment 
records covering the period from June to November 1997.  
These records show treatment primarily for left knee 
problems.

On VA orthopedic examination in May 2000, it was noted that 
the veteran's medical records were available, and had been 
reviewed.  The veteran complained of pain in both of his 
knees all the time, though with no flare-ups.  When further 
questioned, he denied any problems with dislocations.  He 
related that he was currently not working because of his 
knees.

On physical examination of the veteran's right knee, range of 
motion measurements showed flexion to 90 degrees, with 
extension to 0 degrees (full range of motion was noted to be 
140 to 0 degrees) .  According to the veteran, he experienced 
pain with all of these motions.  Noted at the time of 
examination was distal thigh strain related to the veteran's 
knee.  There was no evidence of fatigue, weakness, or lack of 
endurance, or of any edema, swelling, effusion, instability, 
weakness, tenderness, redness (heat), abnormal movement, or 
guarding of movement of the veteran's right knee.  There was 
evidence of bilateral crepitus.  However, both the McMurray 
and drawer signs were negative.  Weight bearing was described 
as fair, and the veteran used a cane.  There was no evidence 
of any inflammatory arthritis, or of any ankylosis or 
shortening of the right lower extremity.  X-ray studies of 
the right knee were consistent with subacute to chronic 
bilateral patella chondromalacia.  The pertinent diagnosis 
noted was chondromalacia patella of the right knee, with 
strain of the distal thigh muscle.

In correspondence of July 2001, the veteran's private 
physician wrote that he had seen the veteran for knee related 
complaints in his practice as an orthopedic surgeon.  
According to his physician, the veteran's knee complaints 
corresponded well with various arthritic changes seen on X-
ray.  The physician opined that it was likely that 
degenerative changes in the knees were related to traumas 
which occurred during the his active military service.  
Currently, the veteran suffered from osteoarthritis of his 
knees which was not expected to improve spontaneously.


Analysis

At the outset, the Board wishes to make it clear that it has 
given due consideration to the provisions of the recently 
passed Veterans Claims Assistance Act of 2000, (VCAA), 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2000), and its 
implementing regulations, as that law and those regulations 
redefine the obligations of the VA with respect to the duty 
to assist, and the enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  In the case at hand, it is clear that 
the VA has met its "duty to assist" the veteran in the 
development of all facts pertinent to his claim.  To that 
end, the veteran has been scheduled for VA medical 
examinations.  Moreover, in correspondence of May 2001, the 
veteran was provided with notice of what the VA was doing to 
develop his claim, notice of what he could do to help his 
claim, and notice of how his claim might still be deficient.  
Because no additional evidence has been identified by the 
veteran as being available but absent from the record, the 
Board finds that any failure on the part of the VA to further 
notify the veteran what evidence would be secured by the VA 
and what evidence would be secured by the veteran is 
harmless.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

The veteran in this case seeks an increased evaluation for 
his service-connected right knee disability.  In pertinent 
part, it is argued that current manifestations of the 
veteran's right knee disorder, and, in particular, pain, are 
more severe than presently evaluated, and productive of a 
greater degree of impairment than is reflected by the 10 
percent schedular evaluation now assigned.

Disability evaluations are intended to compensate for the 
average impairment of earning capacity resulting from a 
service-connected disability.  They are primarily determined 
by comparing objective clinical findings with the criteria 
set forth in the rating schedule.  38 U.S.C.A. § 1155 (West 
1991 & Supp. 2002); 38 C.F.R. Part 4 (2001).  Where 
entitlement to compensation has already been established, and 
an increase in the disability rating is at issue, the present 
level of disability is of primary importance.  See Francisco 
v. Brown, 7 Vet. App. 55 (1994).

In the present case, at the time of a VA orthopedic 
examination in June 1997, the veteran's right knee showed no 
evidence of any obvious swelling or deformity.  Extension was 
full, and flexion was to 130 degrees.  All ligaments were 
intact, and there was no evidence of joint line pain.  The 
veteran did, however, experience some pain with the 
application of pressure to his patella.

On more recent VA orthopedic examination in May 2000, 
extension of the veteran's right knee remained at 0 degrees.  
However, flexion had been reduced to 90 degrees.  While at 
the time of examination, there was no evidence of swelling, 
weakness, tenderness, or instability, the veteran did 
experience pain with all motion.

The 10 percent evaluation currently in effect contemplates 
the presence of slight impairment of the veteran's right 
knee, to include recurrent subluxation and/or lateral 
instability.  In order to warrant an increased (i.e., 20 
percent) evaluation, there must be demonstrated the presence 
of at least moderate impairment.  38 C.F.R. Part 4, Code 5257 
(2001).  An increased evaluation would, additionally, be 
warranted were there to be shown a limitation of right knee 
flexion to 30 degrees, or of extension to 15 degrees.  
38 C.F.R. Part 4, Codes 5260, 5261 (2002).

It is apparent that the veteran does not suffer from a 
limitation of flexion or extension sufficient to warrant the 
assignment of an increased evaluation.  Similarly he suffers 
from no instability, or subluxation of his service-connected 
right knee.  He does, however, experience what has been 
described as constant pain in his right knee.  Significantly, 
where there is functional disability due to pain, supported 
by adequate pathology, additional compensation may be 
warranted.  38 C.F.R. §§ 4.40, 4.45, 4.59 (2002).

Based on the aforementioned findings, and with the resolution 
of all reasonable doubt in the veteran's favor, the Board is 
of the opinion that current manifestations of the veteran's 
service-connected right knee disability more nearly 
approximate the criteria for moderate impairment of that 
knee, thereby warranting the assignment of a 20 percent 
evaluation.  A greater than 20 percent evaluation is not 
warranted, inasmuch as the veteran does not currently exhibit 
the "severe" knee impairment requisite to the assignment of 
such an evaluation.  38 C.F.R. §§ 4.3, 4.7, and Part 4, 
Code 5257 (2002).  Nor is there sufficient pathology to 
warrant the assignment of a separate compensable evaluation 
for distal thigh "strain" related to the veteran's right 
knee.  In point of fact, at the time of the aforementioned VA 
orthopedic examination in June 1997, the veteran voiced no 
complaints, nor were there any clinical findings, regarding 
the veteran's right thigh.  While on more recent VA 
orthopedic examination in February 2000, there was noted the 
presence of distal thigh strain related to the veteran's 
knee, this finding was relatively insignificant when viewed 
in conjunction with other symptomatology attributed to the 
right knee.

The Board acknowledges that, based on a review of the 
pertinent clinical evidence, there exists some ambiguity as 
to the presence of arthritis in the veteran's right knee.  
Nonetheless, there currently exists no evidence that the 
veteran suffers from both arthritis and instability of the 
right knee sufficient to warrant the assignment of separate 
ratings.

Based on a review of the entire evidence of record, the Board 
is of the opinion that a 20 percent evaluation, but no more, 
for the veteran's service-connected right knee disability is 
in order.


ORDER

A 20 percent evaluation, but no more, for the veteran's 
service-connected chondromalacia patella of the right knee, 
with a history of strain of the posterior thigh muscle, is 
granted, subject to those regulations governing the payment 
of monetary benefits.

REMAND


In addition to the aforementioned, the veteran in this case 
seeks an increased evaluation for service-connected 
chondromalacia patella and Pelligrini-Stieda disease of the 
left knee.  In that regard, in a rating decision of July 
2000, the RO granted service connection, and a 10 percent 
evaluation, for that disorder.  While in May 2001, the 
veteran voiced his disagreement with the assignment of that 
10 percent evaluation, the RO has yet to issue a Statement of 
the Case on that issue.  This must be accomplished prior to a 
final adjudication of the veteran's claim for an increased 
evaluation for his service-connected left knee disorder.  See 
Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  The RO should review the claims file, 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000 is 
completed.  

2.  The RO should then issue a Statement 
of the Case on the issue of an increased 
evaluation for chondromalacia patella and 
Pelligrini-Stieda disease of the left 
knee.  Accompanying that Statement of the 
Case should be notice to the veteran of 
his appellate rights, and of the need to 
timely file a Substantive Appeal in order 
to perfect his claim.  This Statement of 
the Case must contain notice of all 
relevant action taken on the veteran's 
claim for benefits, to include a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issue on appeal.

Following completion of the above, the case should be 
returned to the Board only if the veteran perfects his appeal 
as to the issue of an increased evaluation for chondromalacia 
patella and Pelligrini-Stieda disease of the left knee.  The 
purpose of this REMAND is to provide the veteran due process, 
and to comply with precedent decisions of the United States 
Court of Appeals for Veterans Claims, and recently enacted 
legislation.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.iin 


		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.




